Fourth Court of Appeals
                                    San Antonio, Texas
                                           August 3, 2017

                                        No. 04-17-00452-CV

                          IN THE INTEREST OF A. T., CHILDREN,

                   From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-PA-01692
                           Honorable Richard Garcia, Judge Presiding


                                           ORDER

        This is an accelerated appeal from a trial court’s order terminating appellant’s parental
rights. The clerk’s record was filed on July 21, 2017 and shows appellant filed a notice of appeal
on July 17, 2017, in which he contends he is appealing a “final decree of termination, ordered on
JULY 10, 2017.” However, the clerk’s record does not include a final order of termination
signed by the trial court. The clerk’s office of this court contacted the district clerk’s office by
telephone and was advised that no order of termination has been signed.

        Generally, an appeal may be taken only from a final judgment. Lehmann v. Har-Con
Corp., 39 S.W.3d 191, 196 (Tex. 2001). A judgment is final for appellate purposes if it disposes
of all pending parties and claims in the record. Id. Because it appears there is no final order of
termination in the clerk’s record, it appears there is no final judgment from which appellant may
appeal at this time.

        Accordingly, we ORDER appellant to file a written response in this court on or before
August 18, 2017, showing cause why this appeal should not be dismissed for want of
jurisdiction. See TEX. R. APP. P. 42.3(a). If appellant fails to satisfactorily respond within the
time provided, the appeal will be dismissed. See id. R. 42.3(c). If a supplemental clerk’s record
is required to establish this court’s jurisdiction, appellant must ask the trial court clerk to prepare
one and must notify the clerk of this court that such a request was made. All deadlines in this
matter are suspended until further order of the court.

       We order the clerk of this court to serve a copy of this order on the trial court, appellant,
appellee, and the district clerk.
                                              _________________________________
                                              Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of August, 2017.



                                              ___________________________________
                                              Luz Estrada
                                              Chief Deputy Clerk